        Case 1:17-cv-02501-RDM Document 46 Filed 01/16/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 VITALY PILKIN,

               Plaintiff,

        v.
                                                      Civil Action No. 17-2501 (RDM)
 SONY INTERACTIVE ENTERTAINMENT,
 LLC, et al.,

               Defendants.


                                          ORDER

       For the reasons stated in the accompanying memorandum opinion, it is hereby

ORDERED that Defendant Sony Interactive Entertainment’s motion to dismiss, Dkt. 25, is

GRANTED.

       SO ORDERED.



                                                  /s/ Randolph D. Moss
                                                  RANDOLPH D. MOSS
                                                  United States District Judge


Date: January 16, 2019
